COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jesus Torres and Daniel Oparani v. Cheniere Energy, Inc., Sabine Pass
                          LNG, L.P., Sabine Pass LNG-GP, LLC, and Sabine Pass Liquefaction,
                          LLC

Appellate case number:    01-22-00659-CV

Trial court case number: 2020-47657

Trial court:              269th District Court of Harris County

Date motion filed:        December 12, 2022

Party filing motion:      Appellant


       It is ordered that the motion for rehearing filed by appellant, Jesus Torres, is denied.


Judge’s signature: ___/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Chief Justice Radack, Countiss, and Rivas-Molloy.


Date: _December 22, 2022_____________________